          Case 1:20-cv-01566-TJK Document 11 Filed 06/22/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


CITY OF CHICAGO,

                Plaintiff,

        v.                                              Case No. 1:20-cv-1566-TJK

 ALEX M. AZAR, II, in his official capacity
 as Secretary of the United States
 Department of Health and Human
 Services, et al.,

                Defendants.


                                 NOTICE OF APPEARANCE

       Please take notice that Robin F. Thurston hereby enters her appearance as counsel for

Plaintiff in the above-captioned matter.

Dated: June 22, 2020                            Respectfully submitted,

                                               /s/ Robin F. Thurston
                                               Robin F. Thurston (D.C. Bar No. 1531399)
                                               Benjamin Seel (D.C. Bar No. 1035286)
                                               Sean A. Lev (D.C. Bar No. 449936)
                                               John T. Lewis (D.C. Bar No. 1033826)
                                               DEMOCRACY FORWARD FOUNDATION
                                               1333 H Street NW
                                               Washington, DC 20005

                                               Counsel for Plaintiff
